DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Applicants' arguments, filed 12/28/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(s) 76-81, 84-87, 89-93, 96-97 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loonam (US 2,918,400).
Loonam teaches “new and improved sanitizing compositions of the type containing available iodine as the sanitizing agent in an inactive or relatively stable form but capable of being released upon contact or admixture of the compositions with water in the preparation of sanitizing solutions” (col. 1, lines 17-22).
Loonam teaches the reaction capable of releasing free iodine: 
    PNG
    media_image1.png
    26
    355
    media_image1.png
    Greyscale
(p. 1, lines 33-34).  As can be seen, the molar ratio of uncomplexed iodine (3I2) to source of iodate (NaIO3; sodium iodate clm. 84) is 3, which falls within the claimed molar ratio of from 0.1 to 25 to 1.5 to 5.0.  Note also the source of iodide (NaI), as per claim 79, 83, and the molar ratio of iodide to iodate of 5, as per claim 80-81.
The compositions of Loonam are taught to provide an iodine concentration of “162 p.p.m at ° C, and 340 p.p.m at 25° C”, which falls within the claimed range of 0.5 ppm to 2500 ppm.
Loonam teaches a specific embodiment comprising sodium iodide, sodium iodate, and citric acid (predetermined amount of acid) yielding “50 parts per million free iodine at a pH of approximately 3.0” (col. 3, Example 1; clms. 85-87), which falls within the claimed pH range of from about 1.5 to about 6.5. The composition is an aqueous composition insofar as it is combined with “2.5 gallons of water” (Id.)
The prior art reads on “consisting essentially of” since there are no components described in the prior art that would materially affect the basic and novel characteristics of the claimed invention, e.g. complexing agent.
surfactant, as per claim 89 (see col. 3, Example II).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as provide a stable concentration of molecular iodine within the range of . . . for a period of 2 weeks to 2.5 years or from about 1 week to about 2-3 years, including being adapted for application to a surface (clm. 90, 93), keratinous or mucosal tissue (clm. 91), adapted for use as a mouthwash (clm. 97).
The prior art is anticipatory insofar as it teaches an aqueous composition comprising uncomplexed molecular iodine, a source of iodate, a source of iodide, a molar ratio of iodine to iodate between 0.1 to 25; an acid, a molar ratio of iodide to iodate between 4-7.5, a pH falling within the range of 1.5 to 6.5 and 1 to about 3.5-5, yielding molecular iodine between 0.5 ppm to 2500 ppm and 1ppm to 500 ppm.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 88 and 101 remain rejected under 35 U.S.C. 103 as being unpatentable over Loonam (US 2,918,400), as applied to claim 76-87, 89-93, 96-97, in view of Richter et al., (US 5,336,500).
	Loonam, which is taught above, differs from claims 88 and 101 insofar as it does not require a further germicidal agent, as per claim 88, or a gelling agent, as per claim 101.
	Loonam additionally teaches, “it is highly desirable to employ . . . citric acid in conjunction with other organic substances such as . . . wetting agents, detergents, corrosion inhibitors, tableting agents or binders, and similar additives of an organic nature” (col. 1, lines 38-45).

	Richter et al. teaches sanitizing compositions “useful for both hard and soft surface sanitizing in environments such as farms, milk and food processing, fluid milk operations, institutional food preparation and serving areas, health care and child care facilities, as well as any other number of contact sensitive environments” (Abstract).
gel or solid” where “useful carriers include water or aqueous systems as well as organic solvents and organic and inorganic bases solid carriers” (col. 7, lines 35-47).  Suitable organics include “ethanol . . . isopropanol, and the like” (col. 7, lines 52-54).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a gelling agent, ethanol or isopropanol to the compositions of Loonman, based on their recognized suitability for their intended use in sanitizing compositions, as taught by Richter et al..  The artisan would have reasonably expected success from the combination insofar as Loonman teaches that the compositions may include other organic substances such as wetting agents, detergents, corrosion inhibitors, tableting agents or binders, and similar additives.

Response to Arguments
Applicant’s arguments were addressed in the Advisory Action filed 01/21/2021.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 76-81, 84-93, 96-97, 101 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,092,006. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim compositions comprising uncomplexed iodine, a source of iodate, a source of iodide, and a predetermined amount of an acid, wherein the molar ratio of iodine to iodate is from 0.1-25, a pH of 1.5 to 6.5 and a yield of iodine within the range of 0.5-2500 ppm.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612